In an action to recover damages for personal injuries, the appeal is from a judgment entered on a verdict in favor of respondent. Respondent was injured when a raised portion of a sidewalk caused her to fall. Judgment unanimously affirmed, with costs. Actual oral notice of a defective condition given to an authorized employee in the office of the Superintendent of Public Works is sufficient compliance with the requirements of section 200 of the Charter of the City of Poughkeepsie (L. 1896, eh. 425, as amd.; Elias v. City of Rochester, 49 App. Div. 597, affd. 169 N. Y. 614). Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.